 



Exhibit 10.21
ROCKWELL MEDICAL TECHNOLOGIES, INC.
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
November 28, 2007 by and among (i) Rockwell Medical Technologies, Inc., a
Michigan corporation, (the “Company”) and (ii) each person listed on Schedule 1
hereto (each of the persons or entities described in clause (ii), individually,
a “Purchaser” and, collectively, the “Purchasers”).
     WHEREAS, the Company has agreed to issue and sell to the Purchasers, and
the Purchasers have agreed to purchase from the Company, (i) an aggregate of
2,158,337 shares (the “Shares”) of the authorized but unissued shares of common
stock, no par value per share, of the Company (including any securities into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event, the “Common Stock) and
(ii) warrants to purchase an aggregate of 1,079,169 shares of Common Stock, in
each case all upon the terms and subject to the conditions set forth in that
certain Common Stock Purchase Agreement, dated as of the date hereof, between
the Company and the Purchasers (the “Stock Purchase Agreement”); and
     WHEREAS, the terms of the Stock Purchase Agreement provide that it shall be
a condition precedent to the closing of the transactions thereunder, for the
Company and the Purchasers to enter into, execute and deliver this Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto hereby agree as follows:
     1. DEFINITIONS. The following terms shall have the meanings provided
therefor below or elsewhere in this Agreement as described below:
     “Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a Person, as such terms are used and construed under Rule 144. With
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.
     “Board” means the board of directors of the Company.
     “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which banking institutions in the
State of Delaware or the Commonwealth of Massachusetts are authorized or
required by law or other governmental action to close.
     “Closing Date” means the date on which the transactions contemplated by the
Stock Purchase Agreement are consummated.



--------------------------------------------------------------------------------



 



-2-

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.
     “Person” (whether or not capitalized) means an individual, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization or any other form of entity not specifically listed
herein, and any government, governmental department or agency or political
subdivision thereof.
     “Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Shares covered by such
Registration Statement, and all other amendments and supplements to such
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.
     “Registrable Shares” means, at the relevant time of reference thereto, the
Shares and the Warrant Shares (including in each case any shares of capital
stock that may be issued in respect thereof pursuant to a stock split, stock
dividend, recombination, reclassification, exchange, conversion or the like),
provided, however, that the term “Registrable Shares” shall not include any of
the Shares or Warrant Shares that are actually sold pursuant to a registration
statement that has been declared effective under the Securities Act by the SEC.
     “Registration Statement” means the Mandatory Registration Statement, any
Demand Registration on Form S-3, and any additional registration statements
contemplated by this Agreement, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference in such registration statement or Prospectus.
     “Rule 144” means Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.
     “Warrants” means the warrants to purchase Common Stock, dated as of the
Closing Date, issued by the Company to the Purchasers pursuant to the Stock
Purchase Agreement, a form of which is attached to the Stock Purchase Agreement
as Exhibit A.
     “Warrant Shares” means the shares of Common Stock issued or issuable upon
the exercise of the Warrants.
     2. MANDATORY REGISTRATION.
          (a) As promptly as possible after the date hereof, and in any event no
later than 45 days after the date of this Agreement (the date which occurs
45 days after the date of this Agreement, the “Filing Date”) the Company will
prepare and file with the SEC a registration statement on Form S-3 (or such
other appropriate form) for the purpose of registering under the Securities Act
all of the Registrable Shares for resale by, and for the account of, each
Purchaser as an initial selling stockholder thereunder



--------------------------------------------------------------------------------



 



-3-

(the “Mandatory Registration Statement”). The Mandatory Registration Statement
shall permit the Purchasers to offer and sell, on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, any or all of the Registrable
Shares. Such Registration Statement also shall cover, to the extent allowable
under the Securities Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Shares. Such Registration Statement shall not include
any shares of Common Stock or other securities for the account of any other
holder without the prior written consent of the holders of a majority of the
Registrable Shares. The Company agrees to use its best efforts to cause the
Mandatory Registration Statement to be declared effective as soon as possible
but in no event later than (the “Mandatory Effective Date”) sixty (60) calendar
days after the Filing Date (if no SEC review of the Mandatory Registration
Statement) or one hundred twenty (120) calendar days after the Filing Date (if
there is an SEC review of the Mandatory Registration Statement), and to file
with the SEC, within three (3) Business Days of the date that the Company is
notified (orally or in writing, whichever is earlier) by the SEC that the
Mandatory Registration Statement will not be “reviewed” or will not be subject
to further review, a request for acceleration of effectiveness in accordance
with Rule 461 promulgated under the Securities Act (an “Acceleration Request”),
which request shall request an effective date that is within three (3) Business
Days of the date of such request. The Company shall notify each Purchaser in
writing promptly (and in any event within one (1) Business Day) after the
Company’s submission of an Acceleration Request to the SEC. The Company shall be
required to keep the Mandatory Registration Statement continuously effective
(including through the filing of any required post-effective amendments) until
the earlier to occur of (i) the date after which all of the Registrable Shares
registered thereunder shall have been sold and (ii) the second (2nd) anniversary
of the Mandatory Effective Date; provided, that in either case such date shall
be extended by the amount of time of any Suspension Period. Thereafter, the
Company shall be entitled to withdraw the Mandatory Registration Statement and,
upon such withdrawal, the Purchasers shall have no further right to offer or
sell any of the Registrable Shares pursuant to the Mandatory Registration
Statement (or any Prospectus relating thereto).
          (b) Notwithstanding anything in this Section 2 to the contrary, if the
Company shall furnish to the Purchasers a certificate signed by the President or
Chief Executive Officer of the Company stating that the Board has made the good
faith determination (i) that the continued use by the Purchasers of the
Mandatory Registration Statement for purposes of effecting offers or sales of
Registrable Shares pursuant hereto would require, under the Securities Act and
the rules and regulations promulgated thereunder, premature disclosure in the
Mandatory Registration Statement (or the Prospectus relating thereto) of
material, nonpublic information concerning the Company, its business or
prospects or any proposed material transaction involving the Company, (ii) that
such premature disclosure would be materially adverse to the Company, its
business or prospects or any such proposed material transaction or would not be
in the best interests of the Company and (iii) that it is therefore essential to
suspend the use by the Purchasers, of the Mandatory Registration Statement (and
the Prospectus relating thereto), then the right of the Purchasers to use the
Mandatory Registration Statement (and the Prospectus relating thereto) for
purposes of effecting offers or sales of Registrable Shares pursuant thereto
shall be suspended for a period (the “Suspension Period”) not greater than
twenty (20) consecutive Business Days at any one time and not greater than an
aggregate of sixty (60) Business Days during any consecutive twelve (12) month
period; provided, however, that in no event, without the prior written consent
of a Purchaser and upon entry between the Company and Purchaser of a
confidentiality agreement with respect to such material non-public information,
shall the Company disclose to such Purchaser any of the facts or circumstances
regarding material non-public information giving rise to such suspension. During
the Suspension Period, the Purchasers shall not offer or sell any Registrable
Shares pursuant to or in reliance upon the Mandatory Registration Statement (or
the Prospectus relating thereto). The Company agrees that, as promptly as
possible, but in no event later than one (1) Business Day, after



--------------------------------------------------------------------------------



 



-4-

the consummation, abandonment or public disclosure of the event or transaction
that caused the Company to suspend the use of the Mandatory Registration
Statement (and the Prospectus relating thereto) pursuant to this Section 2(c),
the Company will use its commercially reasonable efforts to as promptly as
possible lift any suspension, provide the Purchasers with revised Prospectuses,
if required, and will notify the Purchaser of their ability to effect offers or
sales of Registrable Shares pursuant to or in reliance upon the Mandatory
Registration Statement.
          (c) It shall be a condition precedent to the obligations of the
Company to register Registrable Shares for the account of a Purchaser pursuant
to this Section 2 or Section 3 that such Purchaser furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
method of disposition of such securities as shall be required to effect the
registration of such Purchaser’s Registrable Securities.
     2A. MANDATORY S-3 REGISTRATION RIGHTS
          (a) If at any time any Registrable Shares are not able to be resold
pursuant to an effective Mandatory Registration Statement, and if Form S-3 (or
other equivalent form) is then available for the registration of such
Registrable Shares, and the Company shall receive from any Purchaser (including
for this purpose its Affiliates) who holds (or who together hold) at least
fifteen percent (15%) of the then outstanding Registrable Shares a written
request or requests (a “Demand Notice”) that the Company effect a registration
on Form S-3 (a “Demand Registration”), or any successor or substitute form, with
respect to all or a part of the Registrable Shares owned by such Purchaser(s),
then the Company will promptly give written notice of the proposed registration
and the Purchaser’s or Purchasers’ request therefor to all other Purchasers, and
use best efforts to effect such registration, as soon as practicable and in any
event within sixty (60) days, of all or such portion of such Purchaser’s or
Registrable Shares as are specified in such request, together with all or such
portion of the Registrable Shares of any other Purchaser or Purchasers joining
in such request as are specified in a written request given within ten
(10) business days after receipt of such written notice from the Company;
provided, however, that the Company may temporarily suspended the use of such
registration statement for the same reasons and on the same terms as described
in Section 2(b) above. The Company shall not be required to effect more than
three (3) registrations pursuant to this Section 2A(a) during any consecutive
twelve (12) month period.
          (b) It shall be a condition precedent to the obligations of the
Company to register Registrable Shares for the account of a Purchaser pursuant
to this Section 2 or Section 3 that such Purchaser furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
method of disposition of such securities as shall be required to effect the
registration of such Purchaser’s Registrable Securities.
     3. “PIGGYBACK REGISTRATION”.
          (a) If at any time any Registrable Shares are not able to be resold
pursuant to an effective Registration Statement, and the Company proposes to
register any of its Common Stock under the Securities Act, whether as a result
of an offering for its own account or the account of others (but excluding any
registrations to be effected on Forms S-4 or S-8 or other applicable successor
Forms), the Company shall, each such time, give to the Purchasers twenty
(20) days prior written notice of its intent to do so, and such notice shall
describe the proposed registration and shall offer such Purchasers the
opportunity to register such number of Registrable Shares as each such Purchaser
may request. Upon the written request of any Purchaser given to the Company
within fifteen (15) days after the receipt of any such notice by the Company,
the Company shall



--------------------------------------------------------------------------------



 



-5-

include in such Registration Statement all or part of the Registrable Shares of
such Purchaser, to the extent requested to be registered.
          (b) If a registration pursuant to Section 3 hereof involves an
underwritten offering and the managing underwriter shall advise the Company in
writing that, in its opinion, the number of shares of Common Stock requested by
the Purchasers to be included in such registration is likely to affect
materially and adversely the success of the offering or the price that would be
received for any shares of Common Stock offered in such offering, then,
notwithstanding anything in this Section 3 to the contrary, the Company shall
only be required to include in such registration, to the extent of the number of
shares of Common Stock which the Company is so advised can be sold in such
offering, (i) first, the number of shares of Common Stock requested to be
included in such registration for the account of any stockholders of the Company
(including the Purchasers), pro rata among such stockholders on the basis of the
number of shares of Common Stock that each of them has requested to be included
in such registration, and (ii) second, any shares of Common Stock proposed to be
included in such registration for the account of the Company.
          (c) In connection with any offering involving an underwriting of
shares, the Company shall not be required under this Section 3 or otherwise to
include the Registrable Shares of any Purchaser therein unless such Purchaser
accepts and agrees to the terms of the underwriting, which shall be reasonable
and customary, as agreed upon between the Company and the underwriters selected
by the Company.
     4. OBLIGATIONS OF THE COMPANY. In connection with the Company’s
registration obligations hereunder, the Company shall, as expeditiously as
practicable:
          (a) No less than five (5) Business Days prior to filing, as required
hereunder, the Mandatory Registration Statement or Prospectus or any amendments
or supplements thereto (including any document that would be incorporated or
deemed to have been incorporated therein by reference (other than documents
containing material nonpublic information)) or any other registration statement
contemplated by this Agreement, the Company shall (i) furnish to each Purchaser
and any counsel selected by the Purchasers holding a majority of the Registrable
Shares (“Purchasers’ Counsel”) copies of all such documents to be filed with the
SEC, which documents shall be subject to the review of the Purchasers and
Purchasers’ Counsel, (ii) cause its officers and directors, counsel and
certified public accountants to respond to such inquiries as shall be necessary,
in the reasonable opinion of Purchasers’ Counsel, to conduct a reasonable
investigation within the meaning of the Securities Act, and (iii) notify the
Purchasers and the Purchasers’ Counsel of any stop order issued or threatened by
the SEC and use best efforts to prevent the entry of such stop order or to
remove it if entered. The Company shall not file the Mandatory Registration
Statement, Prospectus or any amendments or supplements (other than periodic
reports and current reports on Form 8-K required under the Exchange Act) thereto
to which Purchasers holding a majority of the Registrable Shares shall
reasonably object to in writing prior to filing; provided; however that the
deadline set forth in Section 2 hereof by which date the Mandatory Registration
Statement is to be filed shall be tolled during any period in which the Company
and the Purchasers address matters raised by the Purchasers in such written
objection only if, and for so long as, such objecting Purchasers consent in
writing to such tolling.
          (b) Prepare and file with the SEC such amendments and supplements,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as required herein, and prepare
and file with the SEC such additional Registration Statements as necessary to
register for resale under the Securities Act all of the Registrable Shares
(including naming any



--------------------------------------------------------------------------------



 



-6-

permitted transferees of Registrable Shares as selling stockholders in such
Registration Statement); (ii) cause any related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as possible
to any comments received from the SEC with respect to each Registration
Statement or any amendment thereto and as promptly as possible provide the
Purchasers true and complete copies of all correspondence from and to the SEC
relating to the Registration Statement (other than correspondence containing
material nonpublic information); and (iv) comply with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Shares covered by such Registration Statement as so amended or in
such Prospectus as so supplemented.
          (c) Notify the Purchasers and Purchasers’ Counsel as promptly as
possible (i) when the SEC notifies the Company whether there will be a “review”
of a Registration Statement and whenever the SEC comments in writing on such
Registration Statement; and (ii) when a Registration Statement, or any
post-effective amendment or supplement thereto, has become effective, and after
the effectiveness thereof: (A) of any request by the SEC or any other federal or
state governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (B) of the issuance by
the SEC or any state securities commission of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Registrable Shares or the initiation of any proceedings for that purpose; and
(C) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Shares for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose. Without limitation of any
remedies to which the Purchasers may be entitled under this Agreement, if any of
the events described in Section 4(c)(ii)(A), 4(c)(ii)(B), and 4(c)(ii)(C) occur,
the Company shall use best efforts to respond to and correct the event.
          (d) Notify the Purchasers and Purchasers’ Counsel as promptly as
possible of the happening of any event as a result of which the Prospectus
included in or relating to a Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading; and, thereafter, the Company will as promptly as possible
prepare (and, when completed, give notice to each Purchaser) a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Shares, such Prospectus will not contain an untrue statement
of a material fact or omit to state any fact necessary to make the statements
therein not misleading; provided that upon such notification by the Company, the
Purchasers will not offer or sell Registrable Shares until the Company has
notified the Purchasers that it has prepared a supplement or amendment to such
Prospectus and delivered copies of such supplement or amendment to the
Purchasers (it being understood and agreed by the Company that the foregoing
proviso shall in no way diminish or otherwise impair the Company’s obligation to
as promptly as possible prepare a Prospectus amendment or supplement as above
provided in this Section 4(d) and deliver copies of same as above provided in
Section 4(h) hereof), and it being further understood that, in the case of the
Mandatory Registration Statement, any such period during which the Purchasers
are restricted from offering or selling Registrable Shares shall constitute a
Suspension Period.
          (e) Upon the occurrence of any event described in Section 4(d) hereof,
as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary



--------------------------------------------------------------------------------



 



-7-

to make the statements therein, in light of the circumstances under which they
are made, not misleading.
          (f) Use best efforts to avoid the issuance of or, if issued, obtain
the withdrawal of, (i) any order suspending the effectiveness of any
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as possible (it being understood that, in the case of
the Mandatory Registration Statement, any period during which the effectiveness
of the Mandatory Registration Statement or the qualification of any Registrable
Shares is suspended shall constitute a Suspension Period).
          (g) Furnish to the Purchasers and Purchasers’ Counsel, without charge,
at least one conformed copy of each Registration Statement and each amendment
thereto, and all exhibits to the extent requested by such Purchaser or
Purchasers’ Counsel (including those previously furnished or incorporated by
reference) as promptly as possible after the filing of such documents with the
SEC.
          (h) As promptly as possible furnish to each selling Purchaser, without
charge, such number of copies of a Prospectus, including a preliminary
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents (including, without limitation, Prospectus amendments and
supplements) as each such selling Purchaser may reasonably request in order to
facilitate the disposition of the Registrable Shares covered by such Prospectus
and any amendment or supplement thereto. The Company hereby consents to the use
of such Prospectus and each amendment or supplement thereto by each of the
selling Purchasers in connection with the offering and sale of the Registrable
Shares covered by such Prospectus and any amendment or supplement thereto to the
extent permitted by federal and state securities laws and regulations.
          (i) Use best efforts to register and qualify (or obtain an exemption
from such registration and qualification) the Registrable Shares under such
other securities or blue sky laws of such jurisdictions as each Purchaser shall
request, to keep such registration or qualification (or exemption therefrom)
effective during the periods each Registration Statement is effective, and do
any and all other acts or things which may be reasonably necessary or advisable
to enable each Purchaser to consummate the public sale or other disposition of
Registrable Shares in such jurisdiction, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions where it is not then qualified or subject to process.
          (j) Cooperate with the Purchasers to facilitate the timely preparation
and delivery of certificates representing the Registrable Shares to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by the Stock Purchase Agreement and applicable
law, of all restrictive legends, and to enable such Registrable Shares to be in
such denominations and registered in such names as such Purchasers may request.
          (k) Cooperate with any reasonable due diligence investigation
undertaken by the Purchasers, any managing underwriter participating in any
disposition pursuant to a Registration Statement, Purchasers’ Counsel and any
attorney, accountant or other agent retained by Purchasers or any managing
underwriter, in connection with the sale of the Registrable Shares, including,
without limitation, making available any documents and information; provided,
however, that the Company will not deliver or make available to any Purchaser
material, nonpublic information unless such Purchaser specifically requests and
consents in advance in writing to receive such material,



--------------------------------------------------------------------------------



 



-8-

nonpublic information and, if requested by the Company, such Purchaser agrees in
writing to treat such information as confidential.
          (l) At the request of an Affiliate, the Company shall amend any
Registration Statement to include such Affiliate as a selling stockholder in
such Registration Statement.
          (m) Comply with all applicable rules and regulations of the SEC in all
material respects.
     5. EXPENSES OF REGISTRATION. The Company shall pay for all expenses
incurred in connection with a registration pursuant to this Agreement and
compliance with Section 4 of this Agreement, including without limitation
(i) all registration, filing and qualification fees and expenses (including
without limitation those related to filings with the SEC, the Nasdaq Global
Market and in connection with applicable state securities or blue sky laws),
(ii) all printing expenses, (iii) all messenger, telephone and delivery expenses
incurred by the Company, (iv) all fees and disbursements of counsel for the
Company and Purchasers’ counsel which amount shall be limited to $15,000 for
each such registration, filing or qualification, and (v) all fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.
     6. DELAY OF REGISTRATION AND PAYMENTS. Subject to Section 11(d) hereof, the
Purchasers and the Company (other than with respect to Section 4(d) hereof)
shall not take any action to restrain, enjoin or otherwise delay any
registration as the result of any controversy which might arise with respect to
the interpretation or implementation of this Agreement. The Company shall make
the following payments to each Purchaser in the event of any of the following
delays pertaining to the Mandatory Registration Statement covering the
Registrable Securities: (a) if the Company shall not have prepared and filed the
Mandatory Registration Statement with the SEC covering the resale of the
Registrable Securities on or prior to the Filing Date, then the Company shall
pay each Purchaser an amount in cash or stock, at the election of the Company,
equal to 1.5% of the purchase price of the Shares and Warrants paid by such
Purchaser for every 30 calendar day period (or pro rata portion if fewer than 30
calendar days) during which the Company has not filed such registration
statement and until such registration statement has been filed; and (b) if the
SEC shall not have declared effective such registration statement on or prior to
the Mandatory Effective Date, then the Company shall pay to each Purchaser an
amount in cash or stock, at the election of the Company, equal to 1.5% of the
purchase price of the Shares and Warrants paid by such Purchaser for every 30
calendar day period during (or pro rata portion if fewer than 30 calendar days)
during which such registration statement has not been declared effective and
until the date on which such registration statement has been declared effective
by the SEC; provided, that the maximum aggregate amount of fees paid by the
Company to the Purchasers under this Section 6 shall not exceed 10% of the total
purchase price paid by the Purchasers for the Shares and the Warrants. The
amounts payable as provided hereinabove shall be paid by the Company monthly in
cash (unless the Company elects for payment in stock) and without demand by the
Purchaser within fifteen (15) Business Days of the last day of each month
following the commencement of any obligation to make payment. The shares, if
any, paid by the Company will be priced at market value, which is the closing
bid price immediately preceding the day that the obligation to make payment
commenced. Such payments shall not affect the right of the Purchaser to seek
injunctive relief.
     7. INDEMNIFICATION. In the event that any Registrable Shares of the
Purchasers are included in a Registration Statement pursuant to this Agreement:



--------------------------------------------------------------------------------



 



-9-

          (a) To the fullest extent permitted by law, the Company will indemnify
and hold harmless each Purchaser and each officer, director, fiduciary, agent,
investment advisor, employee, member (or other equity holder), general partner
and limited partner (and affiliates thereof) of such Purchaser, each broker or
other person acting on behalf of such Purchaser and each person, if any, who
controls such Purchaser within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, (the “Losses”) to
which they may become subject under the Securities Act or otherwise, insofar as
such Losses (or actions in respect thereof) arise out of or relate to any untrue
or alleged untrue statement of any material fact contained in the Registration
Statement, or arise out of or relate to the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or any violation by the Company of
the Securities Act or state securities or blue sky laws applicable to the
Company and leading to action or inaction required of the Company in connection
with such registration or qualification under such Securities Act or state
securities or blue sky laws; and, subject to the provisions of Section 7(c)
hereof, the Company will reimburse on demand such Purchaser, such broker or
other person acting on behalf of such Purchaser or such officer, director,
fiduciary, employee, member (or other equity holder), general partner, limited
partner, affiliate or controlling person for any legal or other expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 7(a) shall not apply to amounts
paid in settlement of any such Losses if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, damage,
liability or action to the extent that it solely arises out of or is based upon
an untrue statement of any material fact contained in the Registration Statement
or omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, in reliance upon and in
conformity with written information furnished by such Purchaser expressly for
use in connection with such Registration Statement.
          (b) To the fullest extent permitted by law, each Purchaser, severally
and not jointly, will indemnify and hold harmless the Company, each of its
directors, each of its officers who have signed the Registration Statement, each
person, if any, who controls the Company within the meaning of the Securities
Act, and all other Purchasers against any Losses to which the Company or any
such director, officer or controlling person or other Purchaser may become
subject to, under the Securities Act or otherwise, insofar as such Losses (or
actions in respect thereto) solely arise out of or are based upon any untrue
statement of any material fact contained in the Registration Statement, or
solely arise out of or relate to the omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement in reliance upon and in conformity with written information furnished
by such Purchaser expressly for use in connection with such Registration
Statement; and, subject to the provisions of Section 7(d) hereof, such Purchaser
will reimburse on demand any legal or other expenses reasonably incurred by the
Company or any such director, officer, controlling person, or other Purchaser in
connection with investigating or defending any such Losses, provided, however,
that the maximum amount of liability of such Purchaser hereunder shall be
limited to the proceeds (net of underwriting discounts and commissions, if any)
actually received by such Purchaser from the sale of Registrable Shares covered
by such Registration Statement; and provided, further, however, that the
indemnity agreement contained in this Section 7(b) shall not apply to amounts
paid in settlement of any such Losses if such settlement is effected without the
consent of such Purchaser against which the request for indemnity is being made
(which consent shall not be unreasonably withheld).



--------------------------------------------------------------------------------



 



-10-

          (c) As promptly as possible after receipt by an indemnified party
under this Section 7 of notice of the threat, assertion or commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against any indemnifying party under this Section 7, notify the indemnifying
party in writing of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party
desires, jointly with any other indemnifying party similarly noticed, to assume
at its expense the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that, the failure to notify an indemnifying party
promptly of the threat, assertion or commencement of any such action shall not
relieve such indemnifying party of any liability to the indemnified party under
this Section 7 except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the indemnifying party.
          (d) If any indemnified party shall have reasonably concluded that
there may be one or more legal defenses available to such indemnified party
which are different from or additional to those available to the indemnifying
party, or that such claim or litigation involves or could have an effect upon
matters beyond the scope of the indemnity agreement provided in this Section 7,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party, and such indemnifying party shall
reimburse such indemnified party and any person controlling such indemnified
party for the fees and expenses of counsel retained by the indemnified party
which are related to the matters covered by the indemnity agreement provided in
this Section 7. Subject to the foregoing, an indemnified party shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof but the fees and expenses of such counsel shall not be at the
expense of the Company.
          (e) If the indemnification provided for in this Section 7 from the
indemnifying party is applicable by its terms but unavailable to an indemnified
party hereunder in respect of any Losses, then the indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and indemnified party in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
faults of such indemnifying party and indemnified party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Sections 7(a), 7(b)
7(c) and 7(d), any legal or other fees, charges or expenses reasonably incurred
by such party in connection with any investigation or proceeding. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(e) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
          (f) The indemnity and contribution agreements contained in this
Section are in addition to any liability that any indemnifying party may have to
any indemnified party.



--------------------------------------------------------------------------------



 



-11-

     8. REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Purchasers the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Purchasers to sell the Registrable Shares to the
public without registration, the Company agrees to use best efforts to: (i) make
and keep public information available, as those terms are understood and defined
in Rule 144, (ii) file with the SEC in a timely manner all reports and other
documents required to be filed by an issuer of securities registered under the
Securities Act or the Exchange Act, (iii) undertake any additional actions
reasonably necessary to maintain the availability of a Registration Statement,
including any successor or substitute forms, or the use of Rule 144, and (iv) as
long as any Purchaser owns any Shares or Warrant Shares, to furnish in writing
upon such Purchaser’s request a written statement by the Company that it has
complied with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act, and to furnish to such Purchaser a copy of the most recent
annual and quarterly reports of the Company, and such other reports and
documents so filed by the Company as may be reasonably requested in availing
such Purchaser of any rule or regulation of the SEC permitting the selling of
any such Shares without registration.
     9. TRANSFER OF REGISTRATION RIGHTS. Each Purchaser may assign or transfer
any or all of its rights under this Agreement to any Person, provided such
assignee or transferee agrees in writing to be bound by the provisions hereof
that apply to such assigning or transferring Purchaser. Upon any such, and each
successive, assignment or transfer to any permitted assignee or transferee in
accordance with the terms of this Section 9, such permitted assignee or
transferee shall be deemed to be an “Purchaser” for all purposes of this
Agreement.
     10. ENTIRE AGREEMENT. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.
     11. MISCELLANEOUS.
          (a) This Agreement, and any right, term or provision contained herein,
may not be amended, modified or terminated, and no right, term or provision may
be waived, except with the written consent of (i) the holders of a majority of
the then outstanding Registrable Shares and (ii) the Company; provided that,
with respect to any right, term or provision affecting a Purchaser that does not
similarly affect all Purchasers, then such right, term or provision shall not be
amended, modified or terminated, and no such right, term or provision shall be
waived, except with the written consent of such Purchaser.
          (b) This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Michigan, and shall be binding upon the
parties hereto and their respective heirs, personal representatives, successors
and permitted assigns and transferees, provided that the terms and conditions of
Section 9 hereof are satisfied. Notwithstanding anything in this Agreement to
the contrary, if at any time any Purchaser (including any successors or
assigned) shall cease to own any Registrable Shares, all of such Purchaser’s
rights under this Agreement shall immediately terminate.
          (c) Any notices to be given pursuant to this Agreement shall be in
writing and shall be given by certified or registered mail, return receipt
request. Notices shall be deemed given when personally delivered or when mailed
to the addresses of the respective parties as set forth on



--------------------------------------------------------------------------------



 



-12-

Exhibit A hereto, or to such changed address of which any party may notify the
others pursuant hereto, except that a notice of change of address shall be
deemed given when received.
          (d) The parties acknowledge and agree that in the event of any breach
of this Agreement, remedies at law will be inadequate, and each of the parties
hereto shall be entitled to specific performance of the obligations of the other
parties hereto and to such appropriate injunctive relief as may be granted by a
court of competent jurisdiction. All remedies, either under this Agreement or by
law or otherwise afforded to any of the parties, shall be cumulative and not
alternative, and shall be in addition to the payment of fees as set forth in
this Agreement.
          (e) This Agreement may be executed in a number of counterparts. All
such counterparts together shall constitute one Agreement, and shall be binding
on all the parties hereto notwithstanding that all such parties have not signed
the same counterpart. The parties hereto confirm that any facsimile copy of
another party’s executed counterpart of this Agreement (or its signature page
thereof) will be deemed to be an executed original thereof.
          (f) Except as contemplated in Section 9 hereof, this Agreement is
intended solely for the benefit of the parties hereto and is not intended to
confer any benefits upon, or create any rights in favor of, any Person
(including, without limitation, any stockholder or debt holder of the Company)
other than the parties hereto.
          (g) If any provision of this Agreement is invalid, illegal or
unenforceable, such provision shall be ineffective to the extent, but only to
the extent of, such invalidity, illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement, unless such a construction would be unreasonable.
          (h) This Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their permitted successors and assigns.
[signature pages to follow]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date and year first above written.

                  CORPORATION:    
 
                ROCKWELL MEDICAL TECHNOLOGIES, INC.    
 
           
 
  By:        
 
 
 
 
 
   
 
  Name:        
 
  Title:        



--------------------------------------------------------------------------------



 



-2-

                  PURCHASERS:    
 
                RA CAPITAL BIOTECH FUND, L.P.         By:  RA Capital
Management, LLC, Its General Partner    
 
           
 
  By:        
 
   
 
 
   
 
      Peter Kolchinsky            
 
      Manager            
 
                RA CAPITAL BIOTECH FUND II, L.P.         By:  RA Capital
Management, LLC, its General Partner    
 
           
 
  By:        
 
   
 
 
   
 
      Peter Kolchinsky            
 
      Manager            



--------------------------------------------------------------------------------



 



-3-

                  PURCHASERS:    
 
                RRC BIO FUND, LP    
 
           
 
  By:        
 
 
 
 
 
   
 
  Name:        
 
 
 
 
 
   
 
  Title:        
 
 
 
 
 
   



--------------------------------------------------------------------------------



 



-4-

                  BERLIN CAPITAL GROWTH, L.P.      
 
  By:        
 
 
 
 
 
   
 
  Name:        
 
  Title:        
 
                J. GEORGE INVESTMENTS, LLC    
 
           
 
  By:        
 
 
 
 
 
   
 
  Name:        
 
  Title:        



--------------------------------------------------------------------------------



 



-5-

                  CAMBER CAPITAL FUND, L.P.    
 
           
 
  By:        
 
 
 
 
 
   
 
  Name:        
 
  Title:        



--------------------------------------------------------------------------------



 



-6-

                  MEDIPHASE OFFSHORE MASTER FUND, L.P.    
 
           
 
  By:        
 
 
 
 
 
   
 
  Name:        
 
  Title:        



--------------------------------------------------------------------------------



 



-7-

                  BOXER CAPITAL LLC    
 
           
 
  By:        
 
 
 
 
 
   
 
  Name:        
 
  Title:        



--------------------------------------------------------------------------------



 



-8-

Exhibit A
All correspondence to the Company shall be addressed as follows:
Rockwell Medical Technologies, Inc.
30142 Wixom Road
Wixom, Michigan 48393
Attention: Legal
Telecopier:                     
with copies to:
Dykema Gossett PLLC
400 Renaissance Center
Detroit, Michigan 48243-1668
Attention: Mark A. Metz
Telecopier: (313) 568-6832
All correspondence to the Purchasers shall be addressed as follows:

     
RA Capital Biotech Fund, L.P.
  J. George Investments LLC
RA Capital Biotech Fund II, L.P.
  85 N. Main St., Suite 101
111 Huntington Avenue, Suite 610
  Mt. Clemens, MI 48043
Boston, MA 02199
   
 
   
Berlin Capital Growth L.P.
  RRC Bio Fund, LP
1325 Carnegie Ave.
  217R Concord Ave.
Cleveland, OH 44115
  Cambridge, MA 02138
 
   
Camber Capital Fund L.P.
  Mediphase Offshore Master Fund, L.P.
575 Boylston St., 4th Floor
  3 Newton Executive Park
Boston, MA 02116
  Newton, MA 02462
 
   
Boxer Capital LLC
   
9381 Judicial Drive, Suite 200
   
San Diego, CA 92121
   



--------------------------------------------------------------------------------



 



Schedule 1
List of Purchasers
RA Capital Biotech Fund, L.P.
RA Capital Biotech Fund II, L.P.
111 Huntington Avenue, Suite 610
Boston, MA 02199
J. George Investments LLC
85 N. Main St., Suite 101
Mt. Clemens, MI 48043
Berlin Capital Growth L.P.
1325 Carnegie Ave.
Cleveland, OH 44115
RRC Bio Fund, LP
217R Concord Ave.
Cambridge, MA 02138
Camber Capital Fund L.P.
575 Boylston St., 4th Floor
Boston, MA 02116
Mediphase Offshore Master Fund, L.P.
3 Newton Executive Park
Newton, MA 02462
Boxer Capital LLC
9381 Judicial Drive, Suite 200
San Diego, CA 92121